Citation Nr: 0523178	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-18 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from March 1971 to October 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by the Chicago, 
Illinois Regional Office (RO).

The Board notes that the veteran has submitted additional 
evidence on two occasions to the Board without wavier of the 
evidence.  38 C.F.R. § 20.1304 (2004).  In the first 
instance, the veteran submitted VA medical treatment records 
along with his substantive appeal (Form 9) to the Board.  
After reviewing this evidence, the Board finds that the 
additional submissions are duplicates of medical evidence 
already considered by the RO.  In the second instance, the 
veteran submitted a medical statement from a VA physician 
pertaining to his asthma claim.  In light of the grant of 
service connection for asthma below, the Board finds that it 
is not necessary to remand this issue to the RO for review 
before rendering a decision, as the veteran is not prejudiced 
by the Board considering this evidence in the first instance.  
38 C.F.R. § 20.1304(b).    

The issue of entitlement to service connection for an 
acquired psychiatric disorder is remanded to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record shows the veteran's 
asthma preexisted service, and that there was an increase in 
the underlying severity of the veteran's preexisting asthma 
during his period of active duty service.

2.  The veteran does not have muscle spasm on extreme forward 
bending or forward flexion of the back of no more than 60 
degrees, or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees or muscle spasm or 
guarding.


CONCLUSIONS OF LAW

1.  Preexisting asthma was aggravated by active military 
duty.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2004).

2.  An initial rating in excess of 10 percent for lumbosacral 
strain is not warranted.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, VA notified the veteran by letters 
in September 2002 and January 2003 that VA would obtain all 
service personnel and service medical records, VA medical 
records, and any other medical records about which the 
veteran notified them.  The veteran was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment for his 
claimed disabilities, or to provide a properly executed 
release so that VA could request the records on his behalf.  
The duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Quartuccio, 16 Vet. App. 183.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and VA 
medical records and VA examinations have been associated with 
the claims file.  There is no indication that other Federal 
department or agency records exist that should be requested.  
The veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and a supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Thus, VA's 
duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, as there is no evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Factual Background

The service medical records show that on report of medical 
history for induction purposes, the veteran indicated that he 
had been treated for asthma.  An October 1970 form completed 
by the veteran's private physician indicates that the veteran 
was diagnosed with bronchial asthma since May 1970.  The 
veteran was treated while in service two times for asthma.       

VA outpatient treatment records dated from September 1998 to 
January 2002 show that the veteran received treatment for 
asthma.  

The veteran underwent a VA examination in October 2002.  With 
respect to the claim for asthma, the examiner noted that the 
veteran had a pre-service diagnosis of asthma.  During 
service, the veteran presented with complaints of wheezing 
and was diagnosed with bronchial asthma.  Currently, the 
veteran reported daily shortness of breath, both at rest and 
with exertion.  He also reported occasional wheezing and that 
a cough that was intermittently productive with no associated 
hemoptysis.  The diagnosis was preexistent asthma.  The 
examiner commented that although the veteran did have 
asthmatic attacks in the service, there was no evidence that 
the service worsened or aggravated his condition beyond its 
natural progression.

With respect to the back, the examiner in October 2002, noted 
that during service the veteran complained of back pain for a 
period of one day and was diagnosed with muscle strain.  
Afterwards, the veteran complained of intermittent low back 
pain.  The veteran currently reported that he had 
progressively worsening back pain.  He stated that he was 
able to do daily basic activities of living without 
limitations.  He was able to walk up to two blocks before 
having to stop.  He used handrails when climbing stairs.  He 
reported that the back pain increased when bending over and 
on prolonged standing and decreased when lying down and on 
flexion of his knees.  

Examination of the back revealed no appreciable scars or 
joint deformity.  There was moderate tenderness to deep 
palpation over the paravertebral spinal musculature located 
in the mid lumbar spine.  Range of motion testing of the 
lumbar spine revealed flexion to 80 degrees that was further 
limited by pain.  Extension was to 15 degrees, with mild 
pain.  Lateral bending was to 25 degrees, with pain, and 
rotation was to 20 degrees, bilaterally, with pain.  X-rays 
showed minimal lumbar spondylosis.  The diagnosis was mild 
lumbosacral strain.

A medical opinion was received from a VA physician in 
December 2004.  The physician stated that he had reviewed the 
veteran's service medical records and that it was clear that 
the veteran had exacerbations of asthma while in the service.  
Furthermore, it was stated that it was likely that the 
veteran became sensitized (allergic) to aspergillus mold 
while on active duty.  It was noted that since the veteran 
has been under the care of the VA Medical Center, he had 
presented with a severe complication of allergic asthma, 
allergic bronchopulmonary aspergillosis, and had been 
hospitalized with exacerbations of the illness.  

Analysis

Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated during service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b).

Here, the competent evidence indicates that the veteran's 
asthma existed at the time of his entrance into service.  
Although the VA examiner in October 2002 did not find that 
the veteran's preexisting asthma worsened or was aggravated 
beyond its natural progression during military service, the 
opinion of VA physician in December 2004 found that the 
veteran became allergic to aspergillus mold while on active 
duty, which exacerbated his asthma.  Ultimately, the evidence 
is shown to be in equipoise, therefore the benefit of the 
doubt as contemplated by 38 U.S.C.A. § 5107 applies in this 
instance.  Accordingly, service connection for asthma is 
warranted.

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  The United 
States Court of Appeals for Veterans Claims has made a 
distinction, however, between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  As the 
appeal involves an original claim, the Board has framed the 
issue as shown on the title page.

The veteran's low back disability has been assigned a 10 
percent disability rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 since September 5, 2002.  However, effective 
September 26, 2003, VA revised the criteria for diagnosing 
and evaluating the spine.  68 Fed. Reg. 51454- 51458 (Aug. 
27, 2003).  The RO considered the veteran's lumbar spine 
disability under the new criteria in a March 2004 Statement 
of the Case.  Therefore, there is no prejudice to the veteran 
for the Board to apply the regulatory revisions of September 
26, 2003 in our appellate adjudication of this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to September 26, 2003, under the provisions of 
Diagnostic Code 5295, a 40 percent rating was assigned for 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion; a 20 percent rating was 
assigned with muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position; a 
10 percent rating was assigned for characteristic pain on 
motion; and a noncompensable rating was assigned with slight 
subjective symptoms only.  38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002).

Prior to September 26, 2003, a 40 percent evaluation was 
assigned for severe limitation of motion of the lumbar spine; 
a 20 percent rating was assigned for moderate limitation of 
motion of the lumbar spine; and a 10 percent rating was 
assigned for slight limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  The words 
such as "mild," "moderate," and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6 
(2004).

Beginning on September 26, 2003, under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5237, a 50 percent evaluation 
is assigned for lumbosacral strain when there is unfavorable 
ankylosis of the entire thoracolumbar spine; a 40 percent 
evaluation is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the thoracolumbar spine; a 20 percent evaluation 
is assigned when forward flexion of the thoracolumbar spine 
is greater than 30 degrees but not greater than 60 degrees, 
or the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees, or with muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; and a 10 percent evaluation is assigned 
when forward flexion of the thoracolumbar spine is greater 
than 60 degrees but not greater than 85 degrees, or the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees, or 
with muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2004).

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1).  For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Note (2).

Evaluation of the evidence prior to September 26, 2003 
consists entirely of an October 2002 VA examination which 
shows back pain on motion, without evidence of muscle spasm.  
Consequently, there is an absence of medical evidence of the 
symptomatology required for assignment of a 20 percent 
evaluation under Diagnostic Code 5295.

The Board must also determine whether an evaluation in excess 
of 10 percent is warranted prior to September 26, 2003, under 
Diagnostic Code 5292 for limitation of lumbar motion.  
Despite limitation of motion with complaints of pain during 
the October 2002 VA examination, flexion of the low back was 
to 80 degrees.  Back extension was to 15 degrees.  Lateral 
bending was to 25 degrees.  The examiner noted in October 
2002 that the veteran could perform daily activities, without 
limitation.  Based on the above evidence, the Board does not 
find more than slight limitation of motion of the low back 
under Diagnostic Code 5292.

Although extension was limited to 15 degrees because of pain 
on examination in October 2002, an evaluation in excess of 10 
percent is not warranted for low back disability under the 
schedular criteria effective September 26, 2003, because 
flexion of the veteran's thoracolumbar spine was to 80 
degrees and the combined range of motion of the thoracolumbar 
spine was to 140 degrees.  Moreover there was no evidence of 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2004).

Additionally, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, 
since there is no evidence of vertebral fracture (Diagnostic 
Code 5285), ankylosis (Diagnostic Code 5289), or 
intervertebral disc syndrome (Diagnostic Code 5293), and low 
back strain and sprain have been diagnosed, the Board finds 
that another rating code is not more appropriate.  See 38 
C.F.R. § 4.71a (2002); see also 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 - 5243 (2004).

The Board has also considered whether an evaluation in excess 
of 10 percent is warranted based on functional impairment, 
but it has concluded that an increase is not warranted 
because there is no medical evidence of significant 
functional impairment due to the low back disability.  In 
fact, the VA examiner in October 2002 noted that there was no 
functional limitation secondary to pain.  Consequently, a 
rating in excess of 10 percent is not warranted for service-
connected lumbosacral strain under the provisions of 38 
C.F.R. §§ 4.40, 4.45 (2004).  See also Deluca v. Brown, 8 
Vet. App. 202 (1995).

The Board has considered whether the veteran is entitled to 
"staged" ratings for his service-connected lumbosacral 
strain as the Unites States Court of Appeals for Veterans 
Claims indicated can be done in this type of case.  The 
currently assigned rating was granted, effective from the 
date of service connection.  Upon reviewing the longitudinal 
record in this case, the Board finds that at no time during 
the appeal period has the veteran's lumbosacral strain met 
the criteria for a rating in excess of that currently 
assigned.

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2004).  
There is no showing that the veteran's service-connected 
lumbosacral strain presents such an exceptional or unusual 
disability picture so as to warrant the assignment of higher 
evaluations, at any stage in the rating period on appeal, on 
an extra-schedular basis.  In the absence of evidence of the 
need for frequent hospitalization or marked interference with 
employment, referral of the case for consideration of an 
extraschedular rating is not in order.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim for an increased initial rating, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Service connection for asthma, on the basis of aggravation, 
is granted.

An initial evaluation in excess of 10 percent for lumbosacral 
strain is denied.


REMAND

The veteran is seeking service connection for a psychiatric 
disorder, claimed as severe depression.  Upon review of the 
claims folder, the Board finds that further development of 
the evidence is warranted.

A review of the service medical records reveals that the 
veteran was seen on two occasions during service with 
complaints of difficulty adjusting to the Army and of 
situational depression.

Post-service, VA outpatient treatment records dated from 1998 
to 2000 show that the veteran was treated for and diagnosed 
with depression.  The records also reflect that the veteran 
reported a history of depression from 1972 to 1980.

On VA psychiatric examination in October 2002, the veteran 
reported that he received treatment for depression during the 
entire 1980's, however, those records have not been 
associated with the claims folder.  Ultimately, the veteran 
was diagnosed with major depression; however, the examiner 
did not provide a nexus statement.  

On the basis of the evidence of record, the Board finds that 
further VA examination is warranted to determine the nature 
and etiology of any current psychiatric disorder.  

Accordingly, this case is remanded for the following actions:

1.  The RO must contact the veteran to 
request the name and address of all 
healthcare practitioners who provided him 
with psychiatric treatment during the 
1980's.  After obtaining the necessary 
authorization, the RO must attempt to 
obtain all relevant records and associate 
them with the claims folder.     

2.  Thereafter, the RO must contact the 
VA physician who conducted the October 
2002 VA psychiatric examination to 
prepare an addendum to the October 2002 
report.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the review.  
Following a review of the service and 
postservice medical records, the examiner 
must state whether the diagnosed major 
depression is related to the veteran's 
active duty service or is due to or 
aggravated by any service-connected 
disorder.  A complete rationale for all 
opinions should be provided.  The report 
prepared should be typed. 

3.  If the VA physician that conducted 
the October 2002 examination is no longer 
available, the RO must make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded another VA 
psychiatric examination to determine the 
etiology of any psychiatric disorder 
found.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Following a review 
of the service and postservice medical 
records, the examiner must state whether 
the diagnosed major depression is related 
to the veteran's active duty service or 
is due to or aggravated by any service-
connected disorder.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO must 
readjudicate the veteran's claim for 
service connection for an acquired 
psychiatric disorder.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond within the applicable time prior 
to the case being returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


